Exhibit 10.1 CONTRACT OF PURCHASE AND SALE BETWEEN HARBOR ASSOCIATES, LLC, PURCHASER AND SPANISH BROADCASTING SYSTEM, INC., SELLER May 15, 2017 MIA 31343668 TABLE OF CONTENTS 1. Purchase and Sale 2 2. Purchase Price 2 3. Payment of Purchase Price 2 Deposit 2 Independent Consideration 2 Closing Payment 2 4. Title Matters; Due Diligence Review; Conditions Precedent 2 Title Matters 2 Due Diligence Reviews 5 Conditions Precedent to Obligations of Purchaser; No Financing Contingency 9 Conditions Precedent to Obligations of Seller 9 5. Closing 9 Seller Deliveries 10 Purchaser Deliveries 11 Closing Costs 11 Prorations 12 6. Condemnation or Destruction of Real Property 13 7. Representations, Warranties and Covenants 14 Representations, Warranties and Covenants of Seller 14 Interim Covenants of Seller 18 Representations, Warranties and Covenants of Purchaser 19 8. Release 20 RELEASE 20 Survival 21 9. Remedies For Default and Disposition of the Deposit 21 SELLER DEFAULTS 21 PURCHASER DEFAULTS 22 Disposition of Deposit 23 Survival 23 Intentionally Omitted 23 Miscellaneous 23 Brokers 23 Limitation of Liability 24 Exhibits; Entire Agreement; Modification 24 Business Days 24 Interpretation 25 -i- MIA 31343668 Governing Law 25 Construction 25 Successors and Assigns 25 Notices 25 Third Parties 26 Legal Costs 27 Counterparts 27 Effectiveness 27 No Implied Waivers 27 Discharge of Seller’s Obligations 27 No Recordation 27 Unenforceability 27 Waiver of Trial by Jury 28 Disclosure 28 Designation of Reporting Person 28 Tax Reduction Proceedings 28 Press Releases 29 California Required Natural Hazard Disclosure 29 Post-Closing Lease 29 Survival 30 EXHIBITS Exhibit A - Land Exhibit B - Additional Exceptions to Title Exhibit C - Litigation Exhibit D - Deed Exhibit E - Assignment and Assumption of Leases and Contracts Exhibit F - Bill of Sale and General Assignment Exhibit G - Certification of Non-Foreign Status Exhibit H - Form of Tenant Notice Exhibit I - Form of Vendor Notice Exhibit J - Form of Owner’s Title Certificate Exhibit K - Lease Exhibit Exhibit L - Maintenance, Service and Supply Contracts, and Equipment Leases Exhibit M - Escrow Agreement Exhibit N-1 - Excluded Personal Property Exhibit N-2 - Excluded Intangible Property -ii- MIA 31343668 CONTRACT OF PURCHASE AND SALE
